 

Case 20-10343-LSS Doc 3821 Filed 05/12/21 Pagelof3

FILED

May 4, 2021

AY12 AM 8: SI
RE: SA 2021 4

CLERK
S BANKRUPTC UR

The Honorable Justice Lauri Selber Silverstein J, OO OF ey Ss OR
BSA Bankruptcy Case
824 Market Street
6th Floor

Wilmington, DE 19801

Dear Justice Lauri Selber Silverstein,

My name 6‘ iii am 28 years old and was abused by my scoutmaster for over 6
years. | am writing to express how disappointed | am with the BSA and their claims of support
for victims of sexual abuse. The events of last month’s hearing supports exactly the opposite,
attempts at saving their own skin and to continue “business as usual.”

| spent the better part of my childhood trapped in a web of deceit by a violently abusive
scoutmaster. From 6" grade through 11" grade | was on a daily basis, stalked and raped by a
man | thought | could trust. This person entered my life the day | transferred to a new Pack in
Cub Scouts, and | had no way out. This person would not have been in my life if he had been
vetted and checked by the Boy Scouts. There may be a “two deep leadership” standard in the
BSA, but I assure you that was not my experience. My abuser used his position to not only gain
my trust, but gain access to my home after school under the guise of needing to discuss scout
stuff. This web he was spinning manipulated the way | felt emotionally, physically, and even
drove me to believe things about my sexuality that are not true.

The abuse started off as small mental games as he groomed me into what he wanted me to be.
It slowly escalated from an inappropriate hug to wanting a kiss, and from there to touching, and

was a daily occasion as | was forced into his truck on my way home from school stalked when |

tried to avoid him. My home invaded because he was a predator. He did not and would not
stop when | said no. He was in every part of my life, school events, church, friends of my
parents, everywhere. | had to endure this pain every day, even when the physical sexual abuse
wasn’t happening, | was mentally in fear and anguish from the pain he was causing me.

My childhood was stolen from me by a person | met in the BSA and should have been able to
trust. | will never have the experiences as a normal child, only the haunting nightmares of what
happened to me, what that man did to me for his pleasure. He took advantage of me, an |
innocent child. All the BSA can think about now is the dollar signs. Is my life, my childhood
worth so little? The BSA is responsible for the people they allow into the organization as an
adult leader, no matter their role in a pack or troop. | spent nearly two years in counseling

 
Case 20-10343-LSS Doc 3821 Filed 05/12/21 Page2of3

 

before | learned how to deal with what happened. | know many have spent a lifetime trying to
learn how to deal with what happened. That’s not what matters but that |, we, all the victims of
this abuse had to endure these things as innocent youth. To this day | still have nightmares
about the horrifying things that were done to me. | see the events replay as if they were
actually happening, over and over again.

Not every victim gets to say this, but my abuser was caught, arrested, and tried. He is now
spending the remainder of his life behind bars in Huntsville, Texas paying for his crimes. This,
however, just gets him off the street and prevents anything further from happening. Nothing,
not even his imprisonment, not even his death, would fill the hole in my life he took. | will
forever be haunted by the forceful & violent sexual acts he did to me and made me do. My
childhood and my life have been and will forever be different because of this man and the BSA.
The BSA has a responsibility to the people they let down to ease the pain. | would pay any
amount of money to have not experienced the things | did as a child. Money does not and
cannot erase what happened but it can provide for a better life for what was allowed to happen
on their watch. The BSA needs to step up and take responsibility for what they allowed to
happen.

It is by God’s grace that | am here today and by His grace alone that | have the courage to stand
up for myself. | pray that God convicts the hearts of those involved in this case so that survivors

may see justice for the many years of abuse they have endured.

Sincerely,

  
Case 20-10343-LSS Doc 3821 Filed 05/12/21 Page3of3

 

7 MAY 2021 PM3 !

 

he fichexble JUStee Lave. Se lber Siiversteiy

BSA Brn Kru etcy Case
B24 | Morlee 4 Street
lo™ FAoee

Wilsmete, DE  !180{ >a 25

—

iSG0i-sozses LY ynandaadeddeedoggedagy tPA La AY] AAG ga} gt] pata!

 
